PER CURIAM.
This is an appeal by the petitioner, an honorably discharged veteran of World War II, from a decree dismissing his petition under Section 8 of the Selective Training and Service Act of 1940 as amended, 50 U.S.C.A.Appendix, § 308. The petition alleged that the petitioner had applied to the respondent to restore him to his position of tool-crib attendant and that the respondent had failed to do so. It sought an order compelling the respondent to restore the petitioner to his position and to pay him damages. The respondent asserted in its defense that it had in fact offered the petitioner the position of tool-crib attendant at an appropriate rate of wages and that he had rejected it. At the hearing the petitioner admitted that at first he had rejected the offer at the wage rate stipulated by the respondent and demanded a higher rate but that later he had accepted the offer by letter. The respondent contended that the letter to which the petitioner referred was not an acceptance but merely a reiteration of the petitioner’s original demand for restoration at the higher wage rate. The issue of fact thus raised as to what the petitioner intended by the letter in question was decided by the district court in the respondent’s favor. Our study of the record satisfies us that there was substantial evidence to support the court’s finding.
Accordingly the decree will be affirmed.